Citation Nr: 1128235	
Decision Date: 07/28/11    Archive Date: 08/04/11

DOCKET NO.  07-14 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for the cause of Veteran's death, including entitlement to Dependence and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to August 1969.  He died in October 2004.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, that denied the above claim.

In July 2010, the Board remanded the present matter for additional development and due process concerns.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran died in October 2004.  The Certificate of Death lists the cause of death as metastatic non-small cell lung carcinoma with an onset of 9 months prior to death.  

2.  At the time of the Veteran's death, service connection was in effect for a convulsive disorder.  

3.  The medical evidence does not show that metastatic non-small cell lung carcinoma had its onset during service or was related to any in-service disease or injury.  

4.  The medical evidence does not show that the service-connected convulsive disorder caused or contributed substantially or materially to cause the Veteran's death.

5.  The Veteran was not in receipt of compensation at the 100 percent rate due to service-connected disabilities for a period of at least five years immediately after his discharge from active service, for 10 or more years prior to his death, or was a prisoner of war.  Nor would he have been in receipt of such compensation in either case, but for clear and unmistakable error in a prior decision, which has not been established here.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A.  §§ 1110, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2010).

2.  The criteria for establishing entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Cause of Death

Dependency and Indemnity Compensation may be awarded to a surviving spouse upon the service-connected death of the veteran, with service connection determined according to the standards applicable to disability compensation.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5(a); see 38 U.S.C.A. Chapter 11. 

Generally, a veteran's death is service connected if it resulted from a disability incurred or aggravated in the line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 101(16), 1110; 38 C.F.R. §§ 3.1(k), 3.303.  Service connection may be demonstrated either by showing direct service incurrence or aggravation, or by use of applicable presumptions, if available.  38 C.F.R. § 3.303(a); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

The service-connected disability may be either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  A disability is the principal cause of death if it was the immediate or underlying cause of death, or was etiologically related to the death.  38 C.F.R. § 3.312(b).  A disability is a contributory cause of death if it contributed substantially or materially to the cause of death, combined to cause death, aided or lent assistance to producing death - e.g., when a causal (not just a casual) connection is shown.  38 C.F.R. § 3.312(c).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The Board has reviewed the record in its entirety and finds that the preponderance of the evidence is against the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  

In this case, the Veteran died in October 2004.  The death certificate lists the cause of death as metastatic non-small cell lung carcinoma with an onset of 9 months prior to death.  

At the time of the Veteran's death, service connection was in effect for a convulsive disorder, rated as 30 percent disabling.  The appellant contends that the Veteran's service-connected disability contributed to his death.  There is no competent evidence to suggest that the Veteran's service-connected convulsive disorder either contributed or was causally related to his death.  As recorded on the death certificate, the Veteran died in October 2004 as a result of metastatic non-small cell lung carcinoma that he had for 9 months prior to his death.  No medical professional has attributed the Veteran's death to his service-connected convulsive disorder.  In fact, the record is silent for any connection between the Veteran's service-connected disability and the cause of his death. 

Additionally, metastatic non-small cell lung carcinoma, the cause of the Veteran's death, was not clinically evident in military service or for many years thereafter.  Service treatment records are negative for any complaints or findings of any kind of lung cancer and the Veteran was not diagnosed as having such until 9 months prior to his death, which would be in January 2004.  As shown, the Veteran was not diagnosed as having the condition that caused his death until many years after service.  The long time lapse between service and any documented evidence of treatment can be considered, along with other factors, as evidence of whether an injury or disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

In addition, there is no competent medical evidence of record relating the Veteran's lung cancer to his active service.  

In view of the foregoing, the Board finds that the Veteran's metastatic non-small cell lung carcinoma did not have its onset in service and was not related to any in-service disease or injury.  Further, the medical evidence does not show that service-connected convulsive disorder caused or contributed substantially or materially to cause the Veteran's death.  

As there is no competent evidence linking the cause of the Veteran's death to service or a service connected disease or disability, the preponderance of the evidence is against the claim, and the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

DIC under 38 U.S.C.A. § 1318

VA will pay DIC benefits pursuant to 38 U.S.C.A. § 1318 if the Veteran's death was not the result of willful misconduct and, at the time of death, any one of the three following circumstances existed: 1) the Veteran was receiving or entitled to receive compensation for service-connected disability that was rated by VA as 100 percent disabling for at least 10 years immediately preceding death; 2) the Veteran had been rated 100 percent disabled since release from active duty and for at least five years immediately preceding death; or 3) the Veteran was rated as 100 percent disabled for a continuous period of not less than one year immediately preceding death and was a former prisoner of war who died after September 30, 1999.  38 U.S.C.A. §§ 1318, 5312; 38 C.F.R. § 3.22.

The phrase "entitled to receive" means that, at the time of death, the Veteran had a service-connected disability rated by VA as totally disabling, but was not actually receiving compensation because: (1) VA was paying the compensation to the Veteran's dependents; (2) VA was withholding the compensation to offset an indebtedness of the Veteran; (3) the Veteran had not received total disability compensation solely because of clear and unmistakable error in a VA decision; (4) the Veteran had not waived retired or retirement pay in order to receive compensation; (5) VA was withholding payments under the provisions of 10 U.S.C.A. § 1174(h)(2); (6) VA was withholding payments because the Veteran's whereabouts was unknown, but the Veteran was otherwise entitled to receive continued payments based on a total service-connected disability rating; or (7) VA was withholding payments under 38 U.S.C.A. § 5308 but determines that benefits were payable under 38 U.S.C.A. § 5309.  38 C.F.R. § 3.22(b).

The appellant in this case is not entitled to DIC benefits under 38 U.S.C.A. § 1318 because the Veteran did not meet any of the criteria in the applicable statute and regulation at the time of his death.  The appellant claims that she is entitled to DIC benefits as the Veteran was service-connected for more than 10 years.  Although the Veteran was awarded service connection in June 1970, his disability was rated as 30 percent disabling.  In order to meet the criteria for DIC benefits under 38 U.S.C.A. § 1318, the veteran must be in receipt of a total rating, meaning 100 percent, for at least 10 years immediately preceding his death.  In this case, the Veteran was not in receipt of a total rating at any time during his lifetime.  In addition, there is no evidence or contention that the Veteran was a prisoner of war.

Furthermore, there is no evidence or argument that the Veteran was entitled to receive a total rating for his service-connected disability but was not in receipt of a total rating due to one of the reasons listed in 38 C.F.R. § 3.22(b).  Neither the Veteran, during his lifetime, nor the appellant has successfully or specifically pled clear and unmistakable error in the June 1970 rating action, which granted service connection for convulsive disorder, that would have entitled the Veteran to a total rating at any time.  See Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002) (noting that any claim of CUE must be pled with specificity); Fugo v. Brown, 6 Vet. App. 40 (1993) (holding that a valid claim of CUE requires specific allegations of CUE).

For the reasons stated above, there is no basis under the applicable statute and regulation for entitlement to DIC benefits under 38 U.S.C.A. § 1318.  The appellant's claim must therefore be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994). 

Notice and Assistance

As a preliminary matter, the Board finds that no further action is necessary to comply with VA's statutory duties to notify and assist the appellant in connection with the issue of entitlement to DIC under to the provisions of 38 U.S.C.A. § 1318 because the law, and not the evidence, is dispositive.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Notice in the context of a DIC claim "must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or [her] death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected."  Hupp v. Nicholson, 21 Vet. App. 342 (2007).    

Complete notice was sent in October 2006 and January 2010 and the claim was readjudicated in an April 2011 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.

VA has obtained service treatment records and assisted the appellant in obtaining evidence.  Here, a medical opinion is not required because there is no competent evidence of record indicating that the Veteran's cause of death may be associated with his active service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Pursuant to the July 2010 Board remand, the RO attempted to obtain private treatment records identified by the appellant.  The appellant did not respond to a July 2010 RO request that the appellant complete and return an enclosed release form in order to obtain private treatment records from Dr. C.S.  Therefore, the Board finds that all known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.


ORDER

Entitlement to service connection for the cause of Veteran's death, including entitlement to DIC under 38 U.S.C.A. § 1318, is denied. 



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


